Lewis, J.
There is no merit in any of the special grounds of the motion for a new trial; but as the testimony tending to connect the plaintiff in error with the commission of the crime was entirely circumstantial, and, though consistent with the theory that he was guilty, not sufficient either to show beyond a reasonable doubt that he was so or to exclude every reasonable hypothesis save that of his guilt, the conviction was unwarranted, and the trial judge should have granted a new trial.

Judgment reversed.


All the Justices concurring.